DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1-2, 10-12, 15, 17, 22-24, 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siomina et al. (US 20110207477) (hereinafter Siomina).

    PNG
    media_image1.png
    779
    477
    media_image1.png
    Greyscale

	Regarding claims 1 and 29:
As shown in figures 1-8, Siomina discloses a network node (see base station 110 in figure 2D)
a memory (par 0083); 
at least one transceiver (110 in figure 2D par 0064); and 
at least one processor (420 in figure 4) communicatively coupled to the memory (12 in figure 12) and the at least one transceiver (110 in figure 2D par 0064), the at least one processor (420 in figure 4) configured to:
 perform one or more positioning measurements of one or more types of positioning measurements of one or more reference signals (see one or more reference signals  in figure 2D) (par 0069-0078); and 
cause the at least one transceiver to transmit, to a positioning entity (130 in figure 2D), the one or more positioning measurements and one or more measurement quality values (see channel characteristic and quality values in figure 2D) (par 0069-0078, 0086) representing a measurement quality of the one or more positioning measurements (par 0069-0078, 0086), the one or more measurement quality values based on measurement quality reporting parameters (see table 1, the  measurement quality parameters reporting.  Par 0013), wherein the measurement quality reporting parameters comprise a minimum error value, a maximum error value, a number of bits used for the one or more measurement quality values (par 0021, 0035), a scaling function or an identifier of the scaling function, or any combination thereof.

Regarding claims 17 and 30:
As shown in figures 1-8, Siomina discloses a positioning entity (130 in figure 2D)
a memory (par 0083); 
at least one network interface (see the network links between  network entities in figures 1A-1B); and 
at least one processor (620 in figure 4) communicatively coupled to the memory (par 0083) and the at least one network interface (see the network links between  network entities in figures 1A-1B and figure 6), the at least one processor (620 in figure 4) configured to: 
cause the at least one network interface to transmit (see the transmission via network link in figures 1A-1B and figure 6), to a network node (see base station 120 in figure 6), during a positioning session between a mobile device (110 in figures 1 and 6) and the positioning entity (130 in figures 1 and 6), positioning assistance data including a measurement quality definition field indicating how a measurement quality of positioning measurements (see quality of positioning measurements in figure 2D) performed by the network node (see base station 120 in figure 6) is to be reported (see table 1, the  measurement quality parameters reporting.  Par 0013), wherein the measurement quality definition field comprises a minimum error value, a maximum error value, a number of bits used for the measurement quality value (par 0021, 0035), a scaling function or an identifier of the scaling function, or any combination thereof; and 
receive, from the network node via the at least one network interface (see figures 1-2), one or more positioning measurements of one or more reference signals (see one or more reference signals in figures 2) and one or more measurement quality values (see measurement quality values in figures 2) representing a (see table 1, the measurement quality parameters reporting.  Par 0013, 0069-0078, 0086), wherein the one or more measurement quality values are based on the minimum error value, the maximum error value (par 0021, 0035), the number of bits, the scaling function or the identifier of the scaling function, or any combination thereof.

Regarding claim 2:
Siomina further discloses receive, from the positioning entity via the at least one transceiver (see figures 1-2), a measurement quality definition field in positioning assistance data comprising the minimum error value, the maximum error value (par 0021, 0035), the number of bits used for the one or more measurement quality values, the scaling function or the identifier of the scaling function, or any combination thereof.  

Regarding claims 10 and 22:
Siomina further discloses cause the at least one transceiver to transmit one or more confidence values representing a confidence of the network node in the one or more measurement quality values (par 0071, 0076-0078).  

Regarding claims 11 and 23:
Siomina further discloses cause the at least one transceiver to transmit the one or more positioning measurements based on the one or more confidence values being higher than a threshold confidence value (par 0071-0078).  

Regarding claim 12:
Siomina further discloses receive, via the at least one transceiver, the threshold confidence value from the positioning entity (130 in figure 1, par 0071-0078).  

Regarding claims 15 and 27:
Siomina further discloses wherein the one or more positioning measurements comprise one or more timing measurements of the one or more reference signals (par 0005), one or more angle measurements of the one or more reference signals, or any combination thereof.  

Regarding claim 24:
Siomina further discloses wherein the at least one processor is further configured to: cause the at least one network interface to transmit the threshold confidence value to the network node (120 in figure 1, par 0071-0078).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 7-8 and 21-21 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Siomina et al. (US 20130301451) (hereinafter Siomina 51).

Regarding claims 7 and 20:
Siomina discloses all of the subject matter as described above except for specifically teaching wherein the scaling function comprises a logarithmic function.  
However, Siomina 451 in the same field of endeavor teaches wherein the scaling function comprises a logarithmic function (par 0076).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scaling factor calculation as taught by Siomina 451 to modify the system and method of Siomina in order to estimate the received power of the reference signals (par 0076) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 8 and 21:
Siomina discloses all of the subject matter as described above except for specifically teaching wherein the scaling function depends on a scaling factor K.  
(abstract, par 0076).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scaling factor calculation as taught by Siomina 451 to modify the system and method of Siomina in order to estimate the received power of the reference signals (par 0076) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


8.	Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Lee et al. (US 20180049149) (hereinafter Lee).

Regarding claims 16 and 28:
Siomina further discloses the one or more timing measurements comprise one or more time of arrival (ToA) measurements (in paragraph 0035 Siomina teaches “The timing measurement may, e.g., be a time of arrival measurement” ) or one or more reference signal time difference (RSTD) measurements of the one or more reference signals.
Siomina discloses all of the subject matter as described above except for specifically teaching and the one or more angle measurements comprise one or more azimuth angle of arrival (AoA) measurements of the one or more reference signals or one or more zenith angle of arrival (ZoA) measurements of the one or more reference signals.
(see the azimuth angle ɸ of arrival in figure 10 and par 0109) or one or more zenith angle of arrival (ZoA) measurements of the one or more reference signals.  

    PNG
    media_image2.png
    445
    524
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use positioning measurement method as taught by Lee to modify the positioning measurement method of Siomina in order to provide measurement report on signal strength of reference signals (par 0109) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
9.	Claims 3-6, 13-14, 18-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Siomina does not teach or suggest 
wherein the positioning assistance data indicates that the measurement quality reporting parameters are configured separately for each of the one or more positioning measurements, for all of the one or more positioning measurements of each of the one or more types of positioning measurement, for all of the one or more positioning measurements, for all of the one or more positioning measurements in each frequency layer, for all of the one or more positioning measurements in a band, for all of the one or more positioning measurements in a band QC194253Qualcomm Ref. No. 194253 41 of a band combination, for all elevation-based angle measurements, or for all azimuth- based angle measurements .
The prior art of record, Siomina also does not teach or suggest the measurement quality definition field includes a subset of the minimum error value, the maximum error value, the number of bits used for the one or more measurement quality values, and the scaling function or the identifier of the scaling function, and the at least one processor is further configured to cause the at least one transceiver to transmit remaining parameters of the minimum error value, the maximum error value, the number of bits used for the one or more measurement quality values, and the scaling function or the identifier of the scaling function.

The prior art of record, Siomina also does not teach or suggest the exact equation as recited in claim 9.
The prior art of record, Siomina also does not teach or suggest wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, based on an uncertainty of at least one positioning measurement of the one or more positioning measurements being greater than the maximum error value, an indication that the uncertainty of the at least one positioning measurement is greater than the maximum error value.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/           Primary Examiner, Art Unit 2631